DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-20 are presented for examination.
Response to Arguments/Response to Amendments
2. 	Applicant’s arguments and amendments are fully considered and they are persuasive. As the result, the rejection under 112 and 103 has been withdrawn. 
	As the Double Patenting rejection, Applicant overcome by filing a Terminal Disclaimer.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the independent claims 1, 9 and 17 with proper motivation at or before the time it was effectively filed.
The terminal disclaimer filed on 05/05/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,809,682 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, Applicant's arguments and amendments filed 4/19/22 and the Terminal disclaimer filed 5/5/22 have been fully considered, and claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197
  /KIDEST BAHTA/  Primary Examiner, Art Unit 2119